                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SPURT INDUSTRY, LLC,                          2:17-CV-14122-TGB

                 Plaintiff,

                                                    ORDER
      vs.

THOMAS J. TURNER, et al.,

                 Defendants.



            ORDER REQUIRING JOINT STATUS UPDATE

     Plaintiff in this matter filed a Motion for Summary Judgment on

November 16, 2018. ECF No. 33. Defendant failed to timely respond. On

January 10, 2019, the Court issued an Order to Show Cause why the

Motion for Summary Judgment should not be granted. ECF No. 34.

Defendant filed its Response to the Motion for Summary Judgment and

Order to Show Cause on January 17, 2019. ECF No. 35. On February 8,

2019, the parties stipulated to defer consideration of Plaintiff’s Motion

for Summary Judgment for 60 days, until April 8, 2019. ECF No. 36. The

stipulation indicated that the parties intended “to consider and pursue
alternative dispute resolution through a Florida-based bankruptcy court

proceeding[] and [settle] all claims through such process” during deferral.

ECF No. 36 PageID.305.

      The parties are ORDERED to submit a joint status report to the

Court no later than seven days from the date of this order indicating the

outcome of the parties’ efforts and whether the parties wish the Court to

render a decision on Plaintiff’s pending Motion for Summary Judgment.

      DATED April 12, 2019.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, April 12, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk
